DETAILED ACTION
Claim(s) 1-22 are presented for examination. 
Claims 17, 20 and 22 are amended.
Claim(s) 1-16, 19 and 21 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments (see remarks pages 4-7 of 8) filed June 16th, 2021 with respect to rejection of claim(s) 17, 18, 20 and 22 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 18, 20 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier et al. (US 2012/0113831 A1) hereinafter “Pelletier” in view of Lee et al. (US 2017/0013610 A1) hereinafter “Lee” and in further view of Huawei, HiSilicon (3GPP TSG RAN WG1 Meeting #80bis R1-151275) hereinafter “Huawei”.

Regarding Claim 17,
	Pelletier discloses a terminal [see fig. 1B, pg. 4, ¶54, lines 1-10, a wireless transmit and receive unit (WTRU) “102”] comprising: 
	a processor [see fig. 1B, pg. 4, ¶54, lines 1-10, a processor “118”] that determines [see fig. 11: Step “1110”, pg. 16, ¶250, lines 1-16, determining a number of coded symbols for UCI data] a cyclic shift to be applied to a demodulation reference signal [see pg. 28, ¶416, lines 6-11, utilizing cyclic shifts (CS) for Demodulation Reference Symbols (DM-RS)], based on a plurality of candidates configured by higher layer signaling [see pg. 29, ¶437, lines 6-11, created using resource segments within same resource blocks (RB’s) as indicated by higher layer signaling (i.e. RRC)] and based on a field [see pg. 30, ¶438, lines 11-18, an identifier such as code-point, flag or bit(s) in L1/2 signaling], for indicating [see pg. 30, ¶438, lines 11-18, used to distinguish between "control"-type and "data"-type] a physical uplink control channel (PUCCH) resource [see pg. 14, ¶224, lines 3-7, a Physical Uplink Control Channel (PUCCH) resource] for an uplink control information (UCI) [see fig. 11: Step “1120”, pg. 16, ¶250, lines 16-17, for transmitting uplink (UL) control information (UCI)], included in a downlink control information [see pg. 30, ¶438, lines 11-18, related to an identifier such as code-point, flag or bit(s) in L1/2 signaling used for downlink control information (DCI)-based random access (RA)]; and 
	a transmitter [see fig. 1B, pg. 4, ¶54, lines 1-10, a transmit /receive element “122”] that transmits the UCI [see fig. 11: Step “1120”, pg. 16, ¶250, lines 16-17, transmitting the uplink (UL) control information (UCI)] using a PUCCH format [see pg. 14, ¶224, lines 3-7, in a Physical Uplink Control Channel (PUCCH) resource configuration], in which the determined [see fig. 11: Step “1110”, pg. 16, ¶250, lines 1-16, the determined number of coded symbols for UCI data] cyclic shift is applied to the demodulation reference signal [see pg. 28, ¶416, lines 6-11, frequency-domain cyclic shifts (CS) are utilized together with time-domain orthogonal cover codes (OCC) for Demodulation Reference Symbols (DM-RS)], 
	wherein the processor [see fig. 1B, pg. 4, ¶54, lines 1-10, the processor “118”] controls a frequency-domain orthogonal cover code (freq-domain OCC) to be applied [see pg. 28, ¶416, lines 6-11, implements frequency-domain cyclic shifts (CS) together with time-domain orthogonal cover codes (OCC) to be utilized] for the PUCCH format [see pg. 14, ¶224, lines 3-7, in the Physical Uplink Control Channel (PUCCH) resource configuration], and 
	wherein a number of bits of the UCI is more than 2 [see pg. 14, ¶225, lines 5-6, a maximum number of available UCI bits of R8/9 (i.e., 2 bits)].
	Pelletier does not explicitly teach “the orthogonal code having the sequence length less than 5”.
	However Lee discloses the orthogonal code having the sequence length less than 5 [see table 2, pg. 8, ¶136 lines 9-13; ¶140 lines 1-3, an orthogonal sequence (w0, w1, w2, w3) of length 4 for four symbols. In addition, an RS is also spread through the orthogonal sequence of length 3 or length 2. This is referred to as an orthogonal covering (OC)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the orthogonal code having the sequence length less than 5” as taught by Lee in the system of Pelletier for minimizing the latency generated from an application which is sensitive to delay or generated intermittently transmitting data of small size by newly defining the contention-based radio resource region [see Lee pg. 1, ¶20 lines 1-5].
	Neither Pelletier nor Lee explicitly teach wherein the field indicates the PUCCH resource from “a set with a maximum of 8 resources”.
	However Huawei discloses the field indicates the PUCCH resource from a set with a maximum of 8 resources [see pg. 1, ¶2, Need for new PUCCH format, lines 7-10, Considering at most 5 resources of PUCCH format 3 are supported in one PRB and one PUCCH format 3 supports 21 HARQ-ACK bits, at least 6 resources in two PRBs need to be allocated to support 128 HARQ-ACK bits for 32 CCs each with TDD configuration #2].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the field indicates the PUCCH resource from “a set with a maximum of 8 resources” as taught by Huawei in the combined system of Pelletier and Lee for enhancing carrier aggregation (CA) capabilities for Uplink Control Information (UCI) feedback on PUCCH of up to 32 component carriers (CC) [see Huawei pg. 1, ¶1, introduction lines 1-12].

Regarding Claim 18,
	The combined system of Pelletier, Lee and Huawei discloses the terminal according to claim 17 [see fig. 1B, pg. 4, ¶54, lines 1-10, the wireless transmit and receive unit (WTRU) “102”].
	Pelletier further discloses wherein the UL control information includes at least hybrid automatic repeat request-acknowledgement (HARQ-ACK) [see pg. 8, ¶103, lines 10-15, the UCI information includes at least one of: HARQ A/N feedback for at least one DCI carrying control signaling].

Regarding Claim 20,
	Pelletier discloses a base station [see fig. 2, pg. 5, ¶64, lines 1-10, a base station or evolved node-B (eNode-B) “140”] comprising: 
	a processor [see fig. 2, pg. 5, ¶64, lines 1-10, processing hardware (i.e. a CPU)], processing instructions [see fig. 2, pg. 5, ¶64, lines 1-10, processing data] for a transmitter to transmit [see fig. 2, pg. 5, ¶64, lines 1-10, for one or more transceivers to communicate], by higher layer signaling [see pg. 29, ¶437, lines 6-11, by higher layer signaling (i.e. RRC)], a plurality of candidates [see pg. 29, ¶437, lines 6-11, resource segment(s) within same resource blocks (RB’s)] used to determine [see fig. 11: Step “1110”, pg. 16, ¶250, lines 1-16, for determining] a cyclic shift to be applied to a demodulation reference signal [see pg. 28, ¶416, lines 6-11, cyclic shifts (CS) for Demodulation Reference Symbols (DM-RS)], and controls transmission [see fig. 2, pg. 5, ¶64, lines 1-10, implementing one or more transceivers for communicating] of downlink control information [see pg. 30, ¶438, lines 11-18, downlink control information (DCI)-based random access (RA)] including a field [see pg. 30, ¶438, lines 11-18, with an identifier such as code-point, flag or bit(s) in L1/2 signaling], for indicating [see pg. 30, ¶438, lines 11-18, used to distinguish between "control"-type and "data"-type] a physical uplink control channel (PUCCH) resource [see pg. 14, ¶224, lines 3-7, a Physical Uplink Control Channel (PUCCH) resource] for an uplink control information (UCI) [see fig. 11: Step “1120”, pg. 16, ¶250, lines 16-17, for transmitting uplink (UL) control information (UCI)], to indicate a candidate [see pg. 29, ¶437, lines 6-11, to create a resource segment]; and 
	a receiver [see fig. 2, pg. 5, ¶64, lines 1-10, one or more transceivers] that receives [see fig. 2, pg. 5, ¶64, lines 1-10, receiving] the UCI [see fig. 11: Step “1120”, pg. 16, ¶250, lines 16-17, uplink (UL) control information (UCI) data] that is transmitted [see fig. 11: Step “1120”, pg. 16, ¶250, lines 16-17, transmitted] by a terminal [see fig. 1B, pg. 4, ¶54, lines 1-10, from a wireless transmit and receive unit (WTRU) “102”] using a PUCCH format [see pg. 14, ¶224, lines 3-7, in a Physical Uplink Control Channel (PUCCH) resource configuration], in which the determined [see fig. 11: Step “1110”, pg. 16, ¶250, lines 1-16, the determined number of coded symbols for UCI data] cyclic shift is applied to the demodulation reference signal [see pg. 28, ¶416, lines 6-11, utilizing frequency-domain cyclic shifts (CS) together with time-domain orthogonal cover codes (OCC) for Demodulation Reference Symbols (DM-RS)] and, 
	wherein the processor [see fig. 2, pg. 5, ¶64, lines 1-10, the processing hardware (i.e. a CPU)] controls a frequency-domain orthogonal cover code (freq-domain OCC) to be applied [see pg. 28, ¶416, lines 6-11, implements frequency-domain cyclic shifts (CS) together with time-domain orthogonal cover codes (OCC) to be utilized] for the PUCCH format [see pg. 14, ¶224, lines 3-7, in the Physical Uplink Control Channel (PUCCH) resource configuration], and 
	wherein a number of bits of the UCI is more than 2 [see pg. 14, ¶225, lines 5-6, a maximum number of available UCI bits of R8/9 (i.e., 2 bits)].
	Pelletier does not explicitly teach “the orthogonal code having the sequence length less than 5”.
	However Lee discloses the orthogonal code having the sequence length less than 5 [see table 2, pg. 8, ¶136 lines 9-13; ¶140 lines 1-3, an orthogonal sequence (w0, w1, w2, w3) of length 4 for four symbols. In addition, an RS is also spread through the orthogonal sequence of length 3 or length 2. This is referred to as an orthogonal covering (OC)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the orthogonal code having the sequence length less than 5” as taught by Lee in the system of Pelletier for minimizing the latency generated from an application which is sensitive to delay or generated intermittently transmitting data of small size by newly defining the contention-based radio resource region [see Lee pg. 1, ¶20 lines 1-5].
	Neither Pelletier nor Lee explicitly teach wherein the field indicates the PUCCH resource from “a set with a maximum of 8 resources”.
[see pg. 1, ¶2, Need for new PUCCH format, lines 7-10, Considering at most 5 resources of PUCCH format 3 are supported in one PRB and one PUCCH format 3 supports 21 HARQ-ACK bits, at least 6 resources in two PRBs need to be allocated to support 128 HARQ-ACK bits for 32 CCs each with TDD configuration #2].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the field indicates the PUCCH resource from “a set with a maximum of 8 resources” as taught by Huawei in the combined system of Pelletier and Lee for enhancing carrier aggregation (CA) capabilities for Uplink Control Information (UCI) feedback on PUCCH of up to 32 component carriers (CC) [see Huawei pg. 1, ¶1, introduction lines 1-12].

Regarding Claim 22,
	Pelletier discloses a terminal [see fig. 1B, pg. 4, ¶54, lines 1-10, a wireless transmit and receive unit (WTRU) “102”] comprising: 
	a processor that [see fig. 1B, pg. 4, ¶54, lines 1-10, a processor “118” which]: 
	determines [see fig. 11: Step “1110”, pg. 16, ¶250, lines 1-16, determines a number of coded symbols for UCI data] a cyclic shift [see pg. 28, ¶416, lines 6-11, utilizing cyclic shifts (CS)] based on a plurality of resource candidates [see pg. 29, ¶437, lines 6-11, created using resource segment(s)] and a field [see pg. 30, ¶438, lines 11-18, an identifier such as code-point, flag or bit(s) in L1/2 signaling], for indicating [see pg. 30, ¶438, lines 11-18, used to distinguish between "control"-type and "data"-type] a physical uplink control channel (PUCCH) resource [see pg. 14, ¶224, lines 3-7, a Physical Uplink Control Channel (PUCCH) resource] for an uplink control information (UCI) [see fig. 11: Step “1120”, pg. 16, ¶250, lines 16-17, for transmitting uplink (UL) control information (UCI)], included in a downlink control information [see pg. 30, ¶438, lines 11-18, related to an identifier such as code-point, flag or bit(s) in L1/2 signaling used for downlink control information (DCI)-based random access (RA)], 
[see pg. 28, ¶416, lines 6-11, utilizes cyclic shifts (CS) for Demodulation Reference Symbols (DM-RS)] for a PUCCH format [see pg. 14, ¶224, lines 3-7, in the Physical Uplink Control Channel (PUCCH) resource configuration], 
	controls an orthogonal code to be applied [see pg. 28, ¶416, lines 6-11, implements frequency-domain cyclic shifts (CS) together with time-domain orthogonal cover codes (OCC) to be utilized] for the PUCCH format [see pg. 14, ¶224, lines 3-7, in the Physical Uplink Control Channel (PUCCH) resource configuration], and controls a frequency-domain orthogonal cover code (freq-domain OCC) to be applied [see pg. 28, ¶416, lines 6-11, implements frequency-domain cyclic shifts (CS) together with time-domain orthogonal cover codes (OCC) to be utilized] for the PUCCH format [see pg. 14, ¶224, lines 3-7, in the Physical Uplink Control Channel (PUCCH) resource configuration]; and 
	a transmitter [see fig. 1B, pg. 4, ¶54, lines 1-10, a transmit /receive element “122”] that transmits the UCI [see fig. 11: Step “1120”, pg. 16, ¶250, lines 16-17, transmitting the uplink (UL) control information (UCI) data] using the PUCCH format [see pg. 14, ¶224, lines 3-7, in the Physical Uplink Control Channel (PUCCH) resource configuration], 
	wherein the plurality of resource candidates is configured by higher layer signaling [see pg. 29, ¶437, lines 6-11, created using resource segments within same resource blocks (RB’s) as indicated by higher layer signaling (i.e. RRC)], and a number of bits of the UCI is more than 2 [see pg. 14, ¶225, lines 5-6, a maximum number of available UCI bits of R8/9 (i.e., 2 bits)].
	Pelletier does not explicitly teach “the orthogonal code having the sequence length less than 5”.
	However Lee discloses the orthogonal code having the sequence length less than 5 [see table 2, pg. 8, ¶136 lines 9-13; ¶140 lines 1-3, an orthogonal sequence (w0, w1, w2, w3) of length 4 for four symbols. In addition, an RS is also spread through the orthogonal sequence of length 3 or length 2. This is referred to as an orthogonal covering (OC)].
[see Lee pg. 1, ¶20 lines 1-5].
	Neither Pelletier nor Lee explicitly teach wherein the field indicates the PUCCH resource from “a set with a maximum of 8 resources”.
	However Huawei discloses the field indicates the PUCCH resource from a set with a maximum of 8 resources [see pg. 1, ¶2, Need for new PUCCH format, lines 7-10, Considering at most 5 resources of PUCCH format 3 are supported in one PRB and one PUCCH format 3 supports 21 HARQ-ACK bits, at least 6 resources in two PRBs need to be allocated to support 128 HARQ-ACK bits for 32 CCs each with TDD configuration #2].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the field indicates the PUCCH resource from “a set with a maximum of 8 resources” as taught by Huawei in the combined system of Pelletier and Lee for enhancing carrier aggregation (CA) capabilities for Uplink Control Information (UCI) feedback on PUCCH of up to 32 component carriers (CC) [see Huawei pg. 1, ¶1, introduction lines 1-12].

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469